ATTORNE GRIEVANCE COMMISSION                              IN THE
  OF MARYLAND                                             COURT OF APPEALS
                                              "           OF MARYLAND
               Petitioner
                                              '           Misc. Docket AG No. 22
V.
                                              *           September Term, 2015

NANCY A. COHEN                                *

               Respondent.

                                           ORDER

        This matier came before the Court on the Joint Petition for Reprimand by Consent filed

by the Attorney Grievance Commission of Maryland and Respondent, Nancy A. Cohen. The

Court, having considered the Petition and the record herein, it is this 18thday of November,

2015,

        ORDERED, that Respondent, Nancy A. Cohen, be and she is hereby REPRIMANDED

for violating Rule 1.9(a) of the Maryland Lawyers' Rules of Professional Conduct.




                                                   /s/ Lynne A. Battaglia
                                                   Senior Judge